Citation Nr: 1820461	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.   16-49 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus (DM) Type 2.

2.  Entitlement to service connection for diabetic peripheral neuropathy.

3.  Entitlement to service connection for diabetic nephropathy. 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1959 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an October and December 2015 rating decision.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In July 2011 rating decision, the RO denied entitlement to service connection for diabetes mellitus type 2.  The Veteran did not appeal. 

2.  The evidence received since the prior final denial is cumulative or redundant of the evidence of record at the time of the prior denial and does not related to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus type 2.

3.  A current diagnosis of diabetic peripheral neuropathy is not shown by the competent evidence of record, and the Veteran has not had diabetic peripheral neuropathy, at any time during the pendency of his claim.

4.  Service connection is in effect for chronic kidney disease with hypertension. 





CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of service connection for diabetes mellitus type 2.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for diabetic peripheral neuropathy have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for diabetic nephropathy have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in June 2010 and November 2014 letters.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

Additionally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




II.  Claims to Reopen 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017). 

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

The Board finds that the Veteran has not submitted new and material evidence to warrant reopening his previously denied claim entailment to service connection for DM Type II. 

In October 2014, the Veteran filed a petition to reopen his claim to service connection for DM Type II.  

The Veteran's original claim to entitlement to service connection for DM Type II was in April 2010.  The RO denied this original claim in the July 2011 rating decision.  In October 2015, the RO denied reopening the service connection claim based upon a finding that there was no new and material evidence.  Moreover,  no new and material evidence was submitted into the record within the one-year period following the July 2011 notification.   38 C.F.R. § 3.156 (b).  As such, the July 2011 rating decision denying entitlement to service connection for DM Type II became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final July 2011 rating decision denying service connection for DM Type II consisted of: the Veteran's service treatment records (STRs) which are negative for diagnosis and treatment of DM Type II; private treatment records showing a current diagnosis and treatment for DM Type II; VAMC treatment records showing a current diagnosis and treatment for DM Type II; a May 2009 Joint Services Records Research Center (JSRRC) response, which indicates that the Veteran's ship did not transport tactical herbicides from the US to the Republic of Vietnam or use, store, or test tactical herbicides; a June 2010 reply to VA inquiry from the National Personnel Records Center, which indicates that they were unable to determine whether or not the Veteran served in the Republic of Vietnam; List of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents, the Veteran served aboard the USS William H. Standley (DLG-32), which was in the official waters of the Republic of Vietnam, however his ship is not eligible for the presumption of Agent Orange herbicide exposure base on operations of the ship; the Veteran's military personnel records, which did not demonstrate conclusive proof of in-country service; and the Veteran's lay assertions that his DM Type II was due to his exposure to asbestos while serving abroad the USS William H. Standley (DLG-32).  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the October 2014 petition to reopen service connection (i.e., dated since the July 2011 rating decision).  The relevant evidence that has been added to the record consists of additional private medical records, which show the Veteran's current DM Type II treatment; additional VAMC treatment records, which show the Veteran's current DM Type II treatment; and the Veteran's lay assertions, which he contends that his DM Type II is due to his asbestos exposure.  The newly obtained evidence confirms that the Veteran currently has DM Type II and is receiving treatment, and that he believes that his condition is related to his exposure to asbestos while aboard the USS William H. Standley (DLG-32).  The evidence shows ongoing treatment for the claimed condition and reiterates the Veteran's contention regarding the claim. The evidence is new but it is not material because it does not relate to an unestablished fact necessary to substantiate the claim and/or does not raise a reasonable possibility of substantiating the claim.  Moreover, the Veteran's arguments and assertions regarding his belief that his condition is related to his service and exposure were already of record at the time of the July 2011 rating decision.

For the foregoing reasons, the evidence received since the July 2011 rating decision is cumulative of evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection diabetes mellitus type II and the application to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

II. Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or a pre-existing disease or injury aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303  (b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303  (b).  Walker v. Shinseki, 708 F.3d 1331 (2013).  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

Diabetic Peripheral Neuropathy

The STRs and subsequent medical treatment records are negative for a diagnosis of diabetic peripheral neuropathy of the upper and lower extremities.  VA treatment records from August 2010 to the present are negative for a diagnosis of diabetic peripheral neuropathy of the upper and lower extremities. 

Private treatment records submitted by the Veteran are negative for a diagnosis of diabetic peripheral neuropathy of the upper and lower extremities.

The Board finds that service connection for diabetic peripheral neuropathy is not warranted.  Diabetic peripheral neuropathy has not been identified at any point during the period on appeal by any competent evidence of record.
  
Significantly, the Veteran himself has not reported that he has been diagnosed with diabetic peripheral neuropathy.  No other competent evidence of record demonstrates that the Veteran has diabetic peripheral neuropathy.  Therefore, the requirement that there be current disability has not been met. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board finds that service connection is not available for diabetic peripheral neuropathy, as there are no current diagnoses of diabetic peripheral neuropathy.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49(1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Diabetic Nephropathy

The Veteran seeks service connection for diabetic nephropathy.  

STRs do not contain complaints, treatment, or diagnosis for this condition.  The evidence of record did not show that his condition is related or caused by his active service.  

In December 2015, the Veteran was afforded a chronic kidney disease VA examination.  The examiner commented that the Veteran chronic kidney disease was based on the decline in his EGFR as well as the creatinine.  Chronic kidney disease was a known complication of longstanding hypertension.  The examiner further noted that the kidney condition was primarily due to hypertension versus diabetes.  The examiner further commented that he could not distinguish the effect of the hypertension and DM, Type 2 on the kidney parameters because they are the same.  

In December 2015, the RO granted service connection for chronic kidney disease and atherosclerotic cardiovascular disease. The Board notes that the weight of the evidence demonstrates that the Veteran's condition was not incurred in service, caused by service, or a result of a service-connected disability.  The December 2015 VA examiner opined that the Veteran's kidney condition was primarily due to his hypertension and not his DM type II. 

Given the above, and based upon the probative evidence of record, the Board concludes that the evidence of record weighs against the Veteran's claim of entitlement to service connection for diabetic nephropathy.  Service connection has been already been granted for chronic kidney disease. Therefore the claim of service connection for diabetic nephropathy, which is kidney disease, must be denied because a separate award of service connection for kidney disease would be impermissible pyramiding. 38 C.F.R. § 4.14 (2017) (the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided); see also Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  Accordingly, there is no reasonable doubt to be resolved, and the claim is denied. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102  (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for diabetes mellitus type II is denied.

Entitlement to service connection for diabetic peripheral neuropathy is denied. 

Entitlement to service connection for diabetic nephropathy is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


